[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
This case involved claims brought by the plaintiffs as against the defendant in which it is claimed the defendant negligently operated her motor vehicle on Madison Road in Durham, Connecticut in such a manner to cause it to collide with a boat that was being stored on a lawn at 102 Madison Road in said town.
The pleadings were duly closed and the court heard the parties herein. Based upon the relevant, credible and admissible evidence presented to the court it is found that the defendant, Beth MacCarthy, operated her automobile in an negligent and careless manner in an rainstorm on Madison Road in Durham, Connecticut on November 28, 1994 at or about 12:02 P.M. As a result of her negligence, she collided and crashed her automobile into a boat owned by the plaintiffs herein. The boat, and the trailer upon which it was stored were damaged. The principal damage to the boat arose from the fact that as a result of the collision the stern of the boat was jammed into the ground clogging and blocking a drainage self-bailing vent. As a result thereof, water collected in the boat and in the engine compartment and froze and caused damage to the propulsion plant of said boat.
As result of said negligence the court finds that the plaintiffs' have suffered damage to their property in the amount of $5,220.50. Said damage and loss suffered by the plaintiffs proximately flowed from the negligent acts of the defendant.
Accordingly, judgment is entered for the plaintiffs to recover of the defendant the sum of $5,220.50.
It is so ordered.
HIGGINS, J.